DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: In the amendments to the specification, as filed on September 24, 2021, the instructions for the replacement of certain paragraphs on page 5 of the specification was incorrect.  As such, the instruction, “Please replace the paragraph on p. 5, lines 4-9 with the following replacement paragraph:” should have read, -- Please replace the two consecutive paragraphs on p. 5, lines 4-13 with the following replacement paragraphs:--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bruckert ‘363.
Bruckert ‘363 (Abstract; Figs. 4-6, 14 and 15; col. 3, lines 26-47; col. 5, lines 8-11, 19-21; col. 7, lines 46-51; col. 8, lines 7-38; col. 12, lines 15-18) teaches a tray (101) comprising a deck having a plurality of perforations (110), at least one downcomer .  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckert ‘363 taken together with Wu et al ‘752.
Bruckert ‘363 (Abstract; Figs. 4-6, 14 and 15; col. 3, lines 26-47; col. 5, lines 8-11, 19-21; col. 7, lines 46-51; col. 8, lines 7-38; col. 12, lines 15-18) as applied above discloses providing openings in at least one of the side or end walls of the bubble 
Wu et al ‘752 (Fig. 12C) disclose providing bubble promoters on a perforated contact tray, wherein all surfaces (side, end and top walls) of the bubble promoter has openings therein to promote vapor flow from all surfaces of the bubble promoter into the liquid layer on the perforated deck.  It would have been obvious for an artisan at the time of the filing of the application, to modify the bubble promoters of Bruckert ‘363 to include openings in all surfaces of the bubble promoters, in view of Wu et al ‘752, since such would provide a greater amount of vapor flow from the bubble promoter, thus providing greater contact between the phases in the areas adjacent or over the solid support ring or support beams.
8.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckert ‘363 taken together with Binkley et al ‘380.
Bruckert ‘363 (Abstract; Figs. 4-6, 14 and 15; col. 3, lines 26-47; col. 5, lines 8-11, 19-21; col. 7, lines 46-51; col. 8, lines 7-38; col. 12, lines 15-18) as applied above substantially discloses applicant’s invention as recite by instant claims 6 and 8, except for the side and end walls of the bubble promoter either being non-parallel or of differing heights.  While such shape or form modifications of the bubble promoters of Bruckert ‘363 would be considered obvious design choices, Binkley et al ‘380 (Figs. 8 and 9) teach that it is well known within the art to construct bubble promoters (200) which have openings in any side, end or top surface (note that the totally open side portions are still considered to be sides) wherein the sides and ends or both may have differing heights or be non-parallel.  Wherein providing various shaped bubble promoters on a perforated 
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference combination (using Bruckert ‘363 as a primary or sole reference) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regard to the argument that in the present invention, “additional openings are added to the deck under the bubble promoter”, while the claims may refer to the openings (230) as additional relative to the standard deck perforations, the act of adding the openings to any existing perforated deck does not seem to have clear support within the original disclosure.  Further, with regard thereto, the large oval openings in at least Fig. 4 of Bruckert ‘363 would likely have been cut into the previously perforated deck at the time of installation of the bubble promoting clamping structures (108) of Bruckert ‘363.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-21-22